Case: 14-50972      Document: 00513044591         Page: 1    Date Filed: 05/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50972                                 FILED
                                  Summary Calendar                           May 15, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ELVIN NAVARRO-NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:14-CR-30


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Elvin Navarro-Navarro (Navarro) appeals the within-guidelines, 46-
month prison sentence imposed following his guilty plea conviction for illegal
reentry into the United States. He contends that his sentence is substantively
unreasonable and greater than necessary to satisfy the 18 U.S.C. § 3553(a)
factors.
       We review preserved challenges to the substantive reasonableness of a
sentence for an abuse of discretion. Gall v. United States, 552 U.S. 38, 51

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50972     Document: 00513044591     Page: 2   Date Filed: 05/15/2015


                                 No. 14-50972

(2007). Unpreserved challenges are reviewed for plain error. United States v.
Peltier, 505 F.3d 389, 390-92 (5th Cir. 2007). We do not resolve whether
Navarro preserved his instant arguments for appeal because, even if his
arguments were preserved, he has shown no error, plain or otherwise. See
United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      Before imposing a within-guidelines sentence, the district court
considered    Navarro’s     mitigating       arguments,    the    Government’s
counterarguments, the advisory guidelines range, and the § 3553(a) factors,
including Navarro’s history and characteristics. Navarro has failed to show
that the district court did not consider a factor that should have received
significant weight, gave significant weight to an improper or irrelevant factor,
or made a clear error of judgment when it balanced the relevant factors. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). He thus has failed
to rebut the presumption of reasonableness that we apply to his within-
guidelines sentence. See United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008).
      Furthermore, we have rejected substantive reasonableness challenges
based on the alleged lack of seriousness of an illegal reentry offense. See
United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008). We have
also rejected the argument that U.S.S.G. § 2L1.2’s double-counting of a prior
conviction in the calculation of a defendant’s offense level and criminal history
score necessarily renders a sentence unreasonable.         See United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Finally, as Navarro concedes, his
argument that the presumption of reasonableness should not be applied to his
within-guidelines sentence is foreclosed. See id. at 530-31; United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.



                                         2